Citation Nr: 1800002	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  10-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to a compensable initial disability rating for left ear hearing loss.  

4.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to January 1984.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's February 2010 VA Form 9 substantive appeal requested a hearing before the Board; however, after the matter was rescheduled at the request of the Veteran, and in spite of receiving proper notice of the new hearing date via September 2017 correspondence, the Veteran subsequently failed to appear for the rescheduled hearing in October 2017.  Significantly, the Veteran did not submit a request for postponement prior to the rescheduled October 2017 Board hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the rescheduled hearing date.  Given the above, the Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2017).  

The Board notes that the Veteran's representative included the issue of entitlement to service connection for benign prostatic hyperplasia as being part of the appeal.  However, while the Veteran submitted a notice of disagreement as to this issue, and the December 2009 statement of the case included this issue, the Veteran specifically limited his appeal in the VA Form 9 by both checking the box that indicates that he was appealing only certain issues, and when he listed out those issues, and it did not include the issue of entitlement to service connection for benign prostatic hyperplasia.  Thus, this issue is not currently before the Board.

FINDINGS OF FACT

1.  A September 1985 RO decision denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  The Veteran was notified of this determination in an October 1985 letter which included his appeal rights.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the September 1985 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a left shoulder disability, and therefore, does not raise a reasonable possibility of substantiating the claim.  

3.  The Veteran does not have a chronic left ankle disability which had onset during active service or which is otherwise related to active service, to include acute and isolated in-service treatment for left ankle sprain.  

4.  For the entire period on appeal, the Veteran's service-connected left ear hearing loss has been manifested by no worse than Level II hearing loss.  

5.  For the entire period on appeal, the Veteran's service-connected hypertension has required continuous medications for control, but his hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more for any period on appeal.  


CONCLUSIONS OF LAW

1.  The September 1985 RO decision that denied the Veteran's claim of entitlement to service connection for a left shoulder disability is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability has not been added to the record.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

4.  The criteria for a compensable initial disability rating for left ear hearing loss have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017).  

5.  The criteria for an increased disability rating in excess of 10 percent for hypertension have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  New and Material Evidence - Left Shoulder  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a left shoulder disability was previously denied in a September 1985 RO decision for lack of a current disability.  The Veteran was notified of this determination in an October 1985 letter, which included his appeal rights.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the September 1985 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017).  

Since the prior final September 1985 RO decision, evidence added to the record includes VA treatment records, private treatment records, and lay statements of the Veteran, which document intermittent complaints of left shoulder pain, without probative evidence of a chronic left shoulder disability.  While such evidence is new, in that it was not of record at the time of the previous September 1985 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left shoulder disability, namely that the Veteran has a current, chronic left shoulder disability which had its onset during active service or which is otherwise presumptively or directly related to active service.  38 C.F.R. § 3.156(a).  Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for a left shoulder disability is not warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection - Left Ankle  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Notably, while service treatment records document intermittent complaints regarding the Veteran's left ankle, such records do not document that a chronic left ankle disability had onset during active service.  A physical examination upon the Veteran's enlistment in August 1961 was normal, without noted disability of the Veteran's left ankle.  Thereafter, in October 1966, the Veteran complained of left ankle pain and reported a prior severe left ankle sprain in September 1965; a concurrent physical examination and diagnostic x-ray was negative but for minimal soft tissue swelling.  The Veteran again complained of left ankle pain in April 1969 since an ankle sprain two years before; however, an x-ray was negative.  Again in October 1976, the Veteran reported left ankle pain and an x-ray was negative except for minimal soft tissue swelling, without fracture, although subsequent x-rays in November 1976 and May 1977 were read as showing subtaral degenerative joint disease (DJD) in the left ankle.  In January 1980, the Veteran reported recurrent left ankle pain with swelling along with other joint complaints, and a physician assessed possible Reiter's syndrome.  In July 1980, a physician assessed left ankle arthrosis with mild laxity.  

The Board acknowledges the Veteran's in-service complaints as documented above, but finds it highly probative that repeated physical examinations throughout active service document normal clinical evaluations of the Veteran's left ankle, without noted left ankle deformity or related chronic disability.  Similarly, a November 1983 examination just two months prior to discharge does not document any left ankle disability, and a concurrent report of medical history documents the Veteran's prior left ankle fracture without sequelae, which was not considered disabling.  To the extent that it could argued that presumptive service connection is warranted based upon the November 1976 and May 1977 x-rays which showed subtaral DJD, the Board finds that such evidence to be inconsistent with the additional service treatment records, including multiple physical examinations throughout active service, which fail to document chronic left ankle arthritis that would otherwise warrant a grant of presumptive service connection.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1331.  

Additionally, post-service VA and private treatment records do not document a current chronic left ankle disability at any time during the pendency of the appeal following the Veteran's July 2007 claim.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  The Board acknowledges that the Veteran has reported left ankle pain during the pendency of the appeal, and such statements are probative insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, the Board is mindful that pain generally does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  To the extent that the Veteran asserts that he has a chronic left ankle disability which is related to his active service, such statements are of little probative value, as the Veteran lacks the medical and orthopedic expertise to diagnose a complex musculoskeletal condition or to render a nexus opinion relating such condition to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, there is no probative evidence of record to support the Veteran's claim of entitlement to service connection for a chronic left ankle disability.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Initial/Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim for left ear hearing loss, the Board has considered the claim from the assigned effective date, which the Veteran has not appealed.  With respect to the Veteran's increased rating claim for hypertension, the Board has considered the relevant temporal period including one year prior to the Veteran's July 2007 increased rating claim.  For both rating claims, the Board has also considered whether any additional staged rating periods are warranted.  

IV.A.  Initial Rating - Left Ear Hearing Loss  

The Veteran's left ear hearing loss disability is currently rated as noncompensable, or 0 percent disabling from July 3, 2007 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2017).  Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  The Rating Schedule also recognizes exceptional patterns of hearing impairment; however, the evidence of record fails to document such hearing loss severity in this instance.  See 38 C.F.R. § 4.86 (2017).  

Turning to the evidence of record during the appeal period, a VA audiology examination in August 2008 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
40
45
60
55
50

The Veteran's speech recognition score based on the Maryland CNC Test was 88 percent in the left ear.  The Veteran further reported functional impact due to his left ear hearing loss including an inability to hear during conversational speech, when speaking on the telephone, and trouble understanding with background noise.  

Most recently, a March 2016 VA audiology examination revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
50
55
75
65
61

The Veteran's speech recognition score based on the Maryland CNC Test was 96 percent in the left ear.  The Veteran further reported functional impact due to his left ear hearing loss including having to ask people to repeat themselves in order to understand what was said.  

In order to determine the appropriate disability rating for the Veteran's left ear hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Based upon the August 2008 VA examination results, Table VI assigns Roman numeral II to the left ear.  In cases, such as this one, where only one ear is service-connected for hearing loss, the nonservice-connected ear is assigned Roman numeral I for purposes of determining the appropriate rating according to Table VII.  See 38 C.F.R. § 4.85(f).  As such, Table VII indicates that a noncompensable, or 0 percent, disability rating is warranted.  38 C.F.R. § 4.85(e).  

Based upon the March 2016 VA examination results, Table VI assigns Roman numeral II to the left ear; as above, the nonservice-connected right ear is assigned a Roman numeral I.  Therefore, Table VII again indicates that a noncompensable, or 0 percent, disability rating is warranted.  Id.  

The Board has also considered the additional VA and private treatment records within the claims file; however, while they document the Veteran's ongoing general complaints of hearing difficulty which has required the use of hearing aids, they do not contain specific audiologic results; therefore, they are of little probative value in the context of the Veteran's increased rating claim for his service-connected left ear hearing loss.  As discussed above, disability ratings for hearing loss are determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann, 3 Vet. App. at 349.  

Similarly, the Board has considered the lay evidence of record, which is probative insofar as is reports observable symptoms, such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that such lay statements assert entitlement to an increased disability rating, they are less probative than the objective evidence of record discussed herein which permit the required mechanical application of the Rating Schedule to numeric designations assigned based upon audiometric test results.  See Lendenmann, supra.  

The Board has also considered the Veteran's assertion that the audiology examinations of record do not adequately portray the severity of his condition because such tests were conducted in the sterile quiet of an audiology booth, which does not reflect the severity of his condition in normal daily life.  Notably, however, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  Significantly, in forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable disability rating for left ear hearing loss for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2017); Gilbert, 1 Vet. App. 49.  

IV.B.  Increased Rating - Hypertension  

The Veteran's service-connected hypertension is currently rated as 10 percent disabling from February 1, 1984 under DC 7101.  38 C.F.R. § 4.104, DC 7101 (2017).  Pursuant to DC 7101, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control, warrants a 10 percent disability rating.  Id.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  Hypertension with diastolic pressure predominantly 120 or more warrants a 40 percent disability rating.  Id.  Finally, hypertension with diastolic pressure predominantly 130 or more warrants a maximum schedular 60 percent disability rating.  Id.  

Thus, in order to warrant an increased 20 percent disability rating for his hypertension, the evidence of record must document that the Veteran's hypertension resulted in diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  Id.  Significantly, however, a thorough review of the evidence of record during the relevant temporal period, including VA and private treatment records which document regular blood pressure readings, reveals that the Veteran's recorded blood pressure measurements do not include systolic values predominantly at or above 200, or diastolic values predominantly at or above 110.  

Additionally, VA examinations conducted during the appeal period likewise do not document hypertension findings which warrant an increased disability rating.  Upon VA examination in April 2008, the Veteran's recorded blood pressure readings were as follows: 138/86, 132/84, and 130/86.  The Veteran denied any current symptoms related to his service-connected hypertension, but reported that his condition required multiple daily medications for control.  The VA examiner diagnosed hypertension which currently required multiple daily medications for control, which was an indication the disease had worsened and would probably warrant an increased disability rating.  

Most recently, upon VA examination in March 2016, the Veteran reported that his hypertension had worsened.  The examiner noted that the Veteran's treatment plan included taking continuous medications for hypertension; however, the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  His three recorded blood pressure readings upon examination were as follows: 139/90, 140/92, and 140/90, with an average of 138/90.  The examiner indicated that there were no other pertinent findings regarding the Veteran's hypertension, which did not result in functional impact upon the Veteran's ability to work.  

To the extent that the April 2008 VA examiner opined that the Veteran's hypertension had worsened and would probably warrant an increase based upon the need for multiple daily medications for control, the Board notes that the plain language of DC 7101 contemplates the effects of hypertensive medication.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61 (2012); 38 C.F.R. § 4.104, DC 7101.  Similarly, to the extent that the Veteran has repeatedly asserted that his hypertension meets the criteria for an increased disability rating but for the use of multiple daily medication for control, such effects are explicitly contemplated by the assigned 10 percent disability rating for the entire period on appeal.  Id.  

Therefore, based upon a review of the evidence of record, the Board concludes that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for hypertension for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  
ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.  

Service connection for a left ankle disability is denied.  

A compensable initial disability rating for left ear hearing loss is denied for the entire period on appeal.  

An increased disability rating in excess of 10 percent for hypertension is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


